Citation Nr: 0103372	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for residuals of a 
fracture of the left foot.

3.  Entitlement to service connection for skin cancer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from October 1958 to August 
1969, and from December 1969 to May 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

This case was the subject of a February 2000 hearing before 
the undersigned Board member.


REMAND

The veteran is advised that the requirement for a well 
grounded claim, as explained to the veteran by the 
undersigned at a February 2000 Board hearing, subsequently 
was statutorily eliminated, and VA's duty to assist has been 
statutorily heightened, as described directly below. 

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The veteran contends he was treated for a hairline fracture 
in the ball of his left foot during the December 1966 to 
February 1967 time frame, during his period of service in 
Vietnam, and that he has resultant current left foot 
disability.  He testified at his February 2000 Board hearing 
that while in Vietnam he was put in a cast for a month as a 
result of this fracture.  While service medical records make 
no note of this fracture, the Board notes that there is a gap 
in the service medical records associated with the claims 
file for the period between January 1962 to April 1968.

The veteran also contends that he sustained a back injury 
during service during the September 1977 to October 1977 time 
frame, while he served in Europe.  He testified at his 
February 2000 Board hearing that he couldn't straighten or 
bend his back, and that he received treatment at a military 
hospital in Germany at the time.  He said that at the time of 
the injury he was associated with the Headquarters and 
Headquarters Company, 1st Infantry Division from Fort Riley, 
Kansas.  The Board notes that there are associated with the 
claims file service medical records of treatment at Irwin 
Army Hospital in Ft. Riley, Kansas, for syncope, in August 
1977 and October 1977.  The record does include overseas 
records of treatment from 1974 to October 1976, though none 
of these show treatment or hospitalization for a back injury. 
Also during his February 2000 RO hearing, he said that post-
service, he first received treatment for low back disability 
through VA in 1993.  He further indicted that he received 
treatment through a CHAMPUS medical group for his low back in 
1997, at which time he was diagnosed as having two fused 
vertebrae in his lower back.

The veteran further states he has been treated for skin 
cancer, to include treatment from VA, from September 1981 
forward.  He said he was referred for treatment as a result 
of findings at his VA examination.  There are no such 
treatment records associated with the claims file, although 
the claims file does show that the veteran was referred for 
treatment for other conditions due to concerns which arose at 
his September 1981 VA examination.  

In light of the foregoing, the Board finds that further 
development is warranted in this case, especially in light of 
the heightened duty to assist mandated by the VCAA.  
Accordingly, the case is REMANDED for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify all VA, private and military 
records of treatment pertinent to his 
claims.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained by the RO 
and associate them with the claims 
folder. 
 
The records sought must include all 
outstanding service medical records, to 
include, but not limited to, all records 
of treatment and hospitalization in 
Vietnam, Korea, Germany and the United 
States.  The veteran has made specific 
reference to records of treatment in 
Vietnam for a fracture of the ball of the 
left foot (he says that during the period 
from December 1966 to February 1967 he 
was diagnosed as having a hairline 
fracture by X-ray at Ton Son Nhut Air 
Force Base, and treatment and 
hospitalization in Germany for low back 
disability.

The records sought should also include 
all private and VA records of treatment 
for skin cancer.  The veteran has averred 
that he began to receive treatment for 
skin cancer from VA in September 1971, 
and that he has received treatment, to 
include excisions, 20 or 30 or more times 
since service.  Records of this treatment 
should be sought.

Also, military, VA, CHAMPUS, private, or 
any other records of treatment for back 
disability should be sought by the RO, to 
include records of treatment of low back 
disability beginning in 1993 and records 
showing fused vertebrae in 1997.

Generally, if the RO is unable to obtain 
relevant records the veteran has 
adequately identified, the RO must 
identify to the veteran the records it is 
unable to obtain, briefly explain the 
efforts made to obtain those records, and 
describe any further action to be taken 
with respect to the claim.  Records of a 
Federal department or agency must be 
sought until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain these records 
would be futile. 

3.  In light of any new evidence 
received, the RO should conduct any 
further development appropriate pursuant 
to the Veterans Claims Assistance Act of 
2000, to include a determination as to 
whether VA examinations are warranted for 
any of the issues on appeal.  

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claims with consideration given to all of 
the evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




